Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 5, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 5, 2006.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01259-CV
____________
 
IN RE CLIFFORD A. SMITH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 21, 2005, relator
filed an instrument titled AApplication for Writ of Habeas Corpus.@ 
Due to the relief sought, we construe the instrument as a petition for
writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52. 
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 5, 2006.
Panel consists of
Justices Fowler, Edelman, and Guzman.